Citation Nr: 1132215	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include severe depression and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has severe depression and an anxiety disorder as a result of his period of service.  Specifically, in an April 2008 statement, the Veteran contends that he had a very stressful position during service.  He stated that his superior threatened to shoot him if he made a mistake and he was unable to sleep at night as a result.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a hearing in November 2010.  The Veteran testified that his anxiety began during basic training when he was chosen for a position as a cryptographer and was intimidated by a colonel.  He was also stationed at "crypto school" in Georgia during a riot, which the Veteran alleges caused him to sleep under the bed.  The Veteran also testified that while stationed in Italy, his position was very stressful and he was threatened by his supervisor and that is where his depression began.  

The Veteran's service treatment records do not contain any notation of psychiatric disorders.  The Veteran stated that although his anxiety began in service, he was afraid to seek treatment for fear of repercussions.  However, the Veteran's post-service treatment records show that he has continually alleged that his nervous disorder began in service.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has offered lay evidence as to onset of symptoms and a continuity of symptomatology.  The medical records also contain a current diagnosis of depression and anxiety.  Therefore, a VA examination is necessary to determine the etiology of his depression and anxiety.  

The appeal is therefore REMANDED to the RO/AMC for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a psychiatric disorder, to include depression and anxiety that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiry:

a. Does the Veteran have a psychiatric disorder, to include depression and/or anxiety, which is etiologically related to his period of service?

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a psychiatric disorder, to include depression and anxiety, to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Nancy Rippel 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


